*H, W      'OS"
                                          Volume I of I
                               SUPPLEMENTAL TRANSCRIPT


                              Trial Court No. D-l-DC-ll-300144-B


                   In the 390TH Judicial District Court of Travis County, Texas,
                                  Honorable JULIE KOCUREK,
                                         Judge Presiding.


                              Ex Parte: KEITH TAYLOR, Applicant


 APPLICATION FOR POST CONVICTION WRIT OF HABEAS CORPUS transmitted to the
               Court of Criminal Appeals for the State of Texas, at Austin, Texas.
                                                                                    RECEIVED IN
                                                                               COURT OF CRIMINAL APPEALS
                              Attorney for Applicant
                              prose                                                   JUN 25 2015


                              Attorney for State:                                  AMASQSta, Clerk
                              MR. ROSEMARY LEHMBERG, District Attorney
                              Travis County, Texas
                              P.O. Box 1748
                              Austin, Texas 78767



 )1^^H|RED td thejGoujt ofCrMkfe^peals for the State ofTexas, at Austin, Texas, on the
                                                        VELVA L. PRICE
                                                        District Clerk, Travis CounM^ip




                                                               JESSICA CONTRERAS, Deputy


                 Court of Criminal Appeals No.
FILED in the Court of Criminal Appeals for the State of Texas, at Austin, Texas, this
          day of                                    ,      .

                                                               ABEL ACOSTA, Clerk
                                                        By:                           , Deputy
                               Index



CAPTION                                                       1


TRIAL COURT'S REQUEST FOR EXTENSION OF TIME TO PREPARE
FINDING OF FACTS AND CONCLUSIONS OF LAW AND TO FORWARD SAID
FINDINGS AND CONCLUSIONS ALONG WITH SUPPLEMENTAL RECORD       2


CLERK'S RECORD CERTIFICATE                                    6
                                   CAPTION



THE STATE OF TEXAS

COUNTY OF TRAVIS




In the 390TH JUDICIAL DISTRICT COURT of Travis County, Texas, the
Honorable JULIE KOCUREK, Judge Presiding, the following proceedings were held
and the following instruments and other papers were filed in this cause, to-wit:

                 Trial Court Cause Number: D-1-DC-11-300144-B

THE STATE OF TEXAS                        IN THE 390TH JUDICIAL DISTRICT
                                          COURT
VS.                                       OF

KEITH TAYLOR                             TRAVIS COUNTY, TEXAS




      APPLICATION FOR POST CONVICTIN WRIT OF HABEAS CORPUS




                                                                           000001
                             NO. WR-79,497-05 & 79,497-06

                                          IN THE


                            COURT OF CRIMINAL APPEALS

                              FOR THE STATE OF TEXAS


EX PARTE                                     §                  IN THE DISTRICT COURT

                                             §               OF TRAVIS COUNTY, TEXAS

KEITH TAYLOR                                 §                      390™ DISTRICT COURT


                         D1DC 11-300144 &D1 DC 12-904028-B


   TRIAL COURT'S REQUEST FOR EXTENSION OF TIME TO PREPARE
FINDING OF FACTS AND CONCLUSIONS OF LAW AND TO FORWARD SAID
 FINDINGS AND CONCLUSIONS ALONG WITH SUPPLEMENTAL RECORD


TO THE HONORABLE COURT OF CRIMINAL APPEALS:

       The 390th Judicial District Court ofTravis County respectfully moves for an extension

of time to complywith this Court's order to preparefindings of fact and conclusions of law

regardingthe claims raised in Applicant's writ applicationand, in accordancewith Tex. R.

App. Proc. 10.5(b), the trial court submits the following:

       (a)    Applicant pled to the offense ofaggravated robbery and solicitation to commit

              capital murder on April 27,2012.

      (b)     On December 4,2014, the Applicant filed an Application for a Writ ofHabeas

              Corpus. He subsequently amended his Application on March 30,2015.

      (c)     This Court issued an order on March 25,2015 remanding the instant matter to

                                             1
                                                               Filed In j

                                                              on
                                                                   of Tra\        fig?
                                                               Velva L.Trlce, District Clerk

                                                                                        000002
      the trial court in order to allow the trial court to prepare findings of fact and

      conclusions oflaw regarding the claims raised in Applicant's writ application.

(d)   The order issued by this Court directed the trial court to resolve the fact issues

      related to the Applicant's claim by June 23,2015. This Court further ordered

      the trial court to forward, to this Court, a supplementaltranscriptcontainingall

      affidavits and interrogatories or the transcription ofthe court reporter's notes

      from any hearing or disposition, along with the trial court's supplemental

      findings of fact and conclusions of law by July 23,2013.

(e)   This request is for an extension of 60 days to prepare findings of fact and

      conclusions of law regarding the claims raised in Applicant's writ application

      and to forward, to this Court, a supplemental transcript containing all affidavits

      and interrogatories or the transcription of the court reporter's notes from any

      hearing or disposition, along with the trial court's supplemental finds of fact

      and conclusions of law.


(f)   The number of previous extensions of time granted to prepare findings of fact

      and conclusions of law regarding the claims raised in Applicant's writ

      application is: none.

(g)   The trial court relies upon the following facts to reasonably explain the need

      for an extension of time:


1.       The merits of this Application are still under investigation.

2.       Given the age ofthis matter, attempts remain ongoing to find and interview




                                                                                 000003
              witnesses withinformation relevant to theapplication withparticular emphasis

              on addressing Applicant's claim of ineffective assistance of counsel for trial

              counsel's failure to investigate whether Applicant could have relied on the

              promiscuity defense available underTexasPenalCode22.011 (d)(1)at thetime

              the offense was committed.

       3.         This request is not made for the purpose of delay, but to ensure that the

              Court has a proper response to aid in the just dispositionof the above cause.

       WHEREFORE, PREMISES CONSIDERED, the trial courtrespectfully requests an

extension oftime to the Honorable Clifford Brown to the trial court to resolve the fact issues

related to the Applicant's claim until August 22,2015. The trial court further requests an

extension of timeto forward, to thisCourt, a supplemental transcript containing allaffidavits

and interrogatories or the transcription of the court reporter's notes from any hearing or

disposition, along with the trial court's supplemental findings of fact and conclusions oflaw

until September 21,2015.

                                                  Respectfully submitted,




                                                j^Judge Julie Kocui
                                                              Kocurek,
                                                  390th District Court
                                                  Travis County, Texas




                                                                                     000004
                             CERTIFICATE OF SERVICE



      This is to certifythat a true and correctcopy of this motion is being servedby U.S.

mail, electronic mail, facsimile or by hand-delivery, to Travis County Assistant District

Attorney Kathryn Scales and to the Applicant at:

Keith Taylor
M.S.U.
Rusk State Hospital
P.O.Box318
Rusk, TX 75785
                                                   M   i^SL
                                                   jdge Julie Kocurek,
                                                                         LKJJT*


                                                   feo* District Court
                                               Travis County, Texas




                                                                                   000005
                        CLERK'S RECORD CERTIFICATE




THE STATE OF TEXAS
COUNTY OF TRAVIS


      I, VELVA L. PRICE, Clerk of the District Courts of Travis County,Texas, do
hereby certify that the documents contained in this record to which this certifications
is attached are all of the documents specified by Texas Rule of Appellate Procedure
34.5 (a) and all other documents timely requested by a party to this proceeding
under Texas Rule of Appellate Procedure 34.5 (b).




GIVEN UNDER MY HANDA
Travis County, Texas, this the

                                        VELVA L. PRICE
                                        District Clerk, Travis County, Texas




                                                                                  000006